PER CURIAM.
Tenet Hialeah Healthsystem, Inc., d/b/a Hialeah Hospital, petitions for certiorari review of orders allowing Yailenis Gonzalez and Dunieski Anzon, as parents of Daniela Anzon, a deceased minor, to amend their complaint to allege punitive damages in this action for mishandling of the minor’s corpse. This court may not review an order authorizing a claim for punitive damages beyond determining whether the trial court followed the procedural requirements. See Globe Newspaper Co. v. King, 658 So.2d 518 (Fla.1995); Parker, Landerman & Parker, P.A. v. Riccard, 871 So.2d 1043 (Fla. 5th DCA 2004); Delta Health Grp., Inc. v. Jackson, 798 So.2d 857 (Fla. 5th DCA 2001); Munroe Reg’l Health Sys., Inc. v. Estate of Gonzales, 795 So.2d 1133 (Fla. 5th DCA 2001). Accordingly, because the lower court complied with the procedural requirements in making its determination in this case, we deny the petition for writ of certiorari.
Petition denied.